Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
On page 1 of the specification, paragraph No. 1, line 2 “allowed” was deleted and replaced with                                 
--U.S. Patent No. 10,674,783 --.
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Spittle, Stortstrom and Lee disclose facility access systems.
3.	The following is an examiner’s statement of reasons for allowance: the prior art does not adequately disclose an intelligent electronic shoe system comprising a shoe structure attached and supported by foot of a user, alert system mounted to shoe structure to generate visible, audible or tactile outputs responsive to command signals, wireless communication device communicating with a security system computer of a security system, controller connected to wireless communication device and alert system, the controller receives data indicative of user location being within a preset location or proximity to a facility monitored by the security system, and responsive to user location being within preset location or proximate facility, transmitting a deactivation command signal to the security system computer requesting permission for the user to enter the facility and transmitting an alert command signal to the alert system to generate a user perceptible visible, audible or tactile alert indicative of permission to enter facility.
4.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRENT SWARTHOUT/Primary Examiner, Art Unit 2689